Citation Nr: 0814633	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied the veteran's claim of 
entitlement to a disability rating in excess of 40 percent 
for his lumbar spine disability.  In September 2007, the 
veteran relocated to Reno, Nevada.  Jurisdiction of his claim 
was subsequently transferred to the Reno, Nevada RO.  In 
March 2008, the veteran testified before the Board at a 
hearing that was held at the RO in Reno, Nevada.

At his March 2008 hearing, the veteran raised a new claim of 
entitlement to service connection for a cervical spine 
disability.  The Board refers this claim to the RO for 
appropriate action.  At the hearing, the undersigned Veterans 
Law Judge advanced the appeal on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In March 2008 testimony before the Board, the veteran stated 
that he was scheduled for an MRI examination of his spine in 
April 2008.  As the associated report of examination is 
relevant to the veteran's claim, and has not yet been 
associated with the record, the Board finds that a remand is 
necessary in order to obtain the report of examination.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The veteran also testified that he receives ongoing VA 
treatment for his service-connected back disability. The 
veteran should be given an opportunity to submit and/or 
identify all recent treatment for the back.  In this regard, 
the veteran should be informed that the last treatment 
concerning the back which is of record is dated in January 
2008.

During the March 2008 Travel Board hearing, the veteran 
testified to having incapacitating episodes of intervertebral 
disc syndrome.  The evidence of record does not clearly 
address this.  Therefore, the veteran should be scheduled for 
a VA examination.

The Board also finds that proper notice under Vazquez-Flores 
v. Peak, 22 Vet. App. 37 (2008) should be provided.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements 
of Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008).  Specifically, the notice 
should advise the veteran that to 
substantiate his claim of entitlement to 
a rating in excess of 40 percent for his 
lumbar spine disability, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the lumbar 
spine disability, including 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 and 
38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8620 and 8720 (2007).   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Obtain and associate with the 
claims file records from the VA 
facility in Reno, Nevada dated from 
January 2008 to the present.  Attempts 
should also be made to obtain a report 
of an MRI examination of the spine 
conducted in April 2008.  If any 
records cannot be obtained, the veteran 
should be given notice of that fact.

3.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

c) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.  

d) The examiner should specifically state 
whether the veteran's service-connected 
back disorder causes any paralysis of the 
sciatic nerve or any other nerve.  If so, 
the examiner should state whether such 
paralysis is complete or incomplete.  If 
incomplete, the examiner should state 
whether it is mild, moderate, moderately 
severe or severe with marked muscular 
atrophy.  If complete paralysis is found, 
the examiner should identify the objective 
findings which indicate complete paralysis 
of the sciatic nerve or any other nerve.

e) State whether the veteran has 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

4.  Then, readjudicate the veteran's 
claim of entitlement to a rating in 
excess of 40 percent for a lumbar spine 
disability.  If any action remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



